Citation Nr: 1044469	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-33 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether clear and unmistakable error (CUE) was committed by 
assigning the Veteran a 10 percent disability rating in an April 
1999 rating decision that awarded service connection for a skin 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had verified active service from September 1981 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDING OF FACT

The record does not establish an error of fact or law in the 
prior rating decision dated in April 1999 that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.


CONCLUSION OF LAW

The April 1999 rating decision that assigned a 10 percent 
evaluation for a skin disorder does not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 1155, 5109A (West 2002); 38 
C.F.R. § 4.118 (1999); 38 C.F.R. §§ 3.104, 3.105, 3.155 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and her representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The Court of Appeals for Veterans Claims (Court) has held that 
the VCAA does not apply to CUE actions.  See Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to 
Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) 
(holding VCAA does not apply to RO CUE claims).  Specifically, 
determinations as to the existence of CUE are based on the facts 
of record at the time of the decision challenged; thus, no 
further factual development would be appropriate.  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 
1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 
U.S.C.A. § 5109A that RO CUE must be based upon the evidence of 
record at the time of the decision); Disabled Am. Veterans v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE 
regulations to this effect).

Legal Criteria

Rating actions are final and binding based on the evidence on 
file at the time the claimant is notified of the decision and may 
not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b), 
(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 
20.302(a).

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior decision 
will be reversed or amended.  A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the same 
effect as if the corrected decision had been made on the date of 
the reversed decision.  38 U.S.C.A. § 7105.

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made."  
Third, a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
It is a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

If a claimant wishes to reasonably raise CUE, there must be some 
degree of specificity as to what the alleged error is and, unless 
it is the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  It must be 
remembered that there is a presumption of validity to otherwise 
final decisions and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, the 
presumption is even stronger.  See Fugo, supra; see also Grover 
v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

Analysis

The Veteran outlined his CUE assertion in a July 2005 statement.  
He maintains that the RO, in its April 1999 rating decision 
granting service connection for a skin disorder at 10 percent 
disabling, erred by not assigning a 30 percent evaluation.  He 
argues that medical evidence of record in April 1999 demonstrated 
that his skin disorder was more severe than the RO considered the 
disorder to be.  See Simmons v. Principi, 17 Vet. App. 104 (2003) 
(a CUE motion must identify the alleged error(s) with some degree 
of specificity and must provide some persuasive reasons why the 
result would have been manifestly different).  He maintains that 
VA has thereby committed CUE.   

The Board notes that the Veteran did not file against the April 
1999 decision a notice of disagreement or an appeal to the Board.  
As a result, that rating decision is final.  See 38 U.S.C.A. § 
7105.  The April 1999 rating decision will be accepted as correct 
unless there is a finding of CUE.  38 C.F.R. § 3.105(a).

In the April 1999 rating decision, the Veteran was rated 10 
percent disabled under 38 C.F.R. § 4.118, Diagnostic Code 7899-
7819 (1999).  

Initially, the Board notes that when an unlisted disease, injury, 
or residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built up" as 
follows: The first two digits will be selected from that part of 
the schedule mostly closely identifying the part, or system, of 
the body involved, the last two digits will be "99" for all 
unlisted conditions.  With diseases, preferences to be given to 
number assigned to the disease itself, if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, proceeded by 
a hyphen.  38 C.F.R. § 4.27. 

In this matter, the Veteran was rated under DC 7899-7819 because 
his service-connected skin disorder - pseudofolliculitis barbae - 
was not specifically listed under the code.  Diagnostic Code 7819 
- which addressed "new growths, benign, skin" - directed VA to 
rate the disorder at issue under DC 7800 as "scars, 
disfigurement, etc." or under DC 7806, which addressed eczema.  

The Veteran's disorder is on the face and neck.  Diagnostic Code 
7800 addressed scars, disfiguring, head, face, or neck, and 
provided a 10 percent rating for moderately disfiguring symptoms, 
and a 30 percent rating for "severe" symptoms, especially if 
producing marked and unsightly deformity of eyelids, lips, or 
auricles.  38 C.F.R. § 4.118 (1999).  Under DC 7806, a 10 percent 
rating was to be assigned for skin disorders that included 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation was to be 
assigned under DC 7806 for skin disorders that included exudation 
or itching constant, extensive lesions, or marked disfigurement.  

At that time of the April 1999 rating decision, the record 
contained private treatment records dated between January 1998 
and January 1999, and a March 1999 VA examination report.  The 
private records indicated that the Veteran experienced symptoms 
associated with pseudofolliculitis barbae on his chin and upper 
neck area, and under his left eyelid.  Multiple lesions were 
noted in January 1998.  The records noted the Veteran's 
complaints of shaving.  By January 1999, these records indicated 
"significant improvement" since the Veteran had "been back on 
his regimen" of medication.  

The VA report indicated "several erythemous hyperpigmented 
follicular papules/pustules on bearded area."  The examiner 
noted pruritis and pain, and occasional bleeding.  And the 
examiner characterized the disorder as "intermittent" rather 
than "constant."   

The Board has reviewed this evidence of record, extant at the 
time of the April 1999 rating decision, vis a vis the diagnostic 
code criteria applicable at the time.  The Board notes that the 
evidence indicates that the Veteran did experience discomfort 
from his disorder.  However, there is no indication that the RO 
erroneously applied the law applicable at the time.  In fact, the 
evidence just noted supports the RO's decision to assign a 10 
percent evaluation.  In any event, the record certainly does not 
show that an error in fact or law was made such that a manifestly 
different decision would have resulted if the error was not made.  
Nor is there evidence that the correct facts, as they were known 
at the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Id.  In sum, the Veteran's arguments amount to no more 
than a disagreement with how the evidence of record in April 1999 
was weighed.  See Russell, supra.  

To the extent that the Veteran may disagree with how the facts 
were weighed or evaluated by the RO in reaching its decisions, 
the Board emphasizes that such disagreement with how the facts 
were weighed is insufficient to constitute CUE.  See Russell and 
Fugo, both supra.  The Veteran's remedy at the time was to appeal 
the April 1999 rating decision to the Board.  He did not do so, 
and the Board may not reweigh the facts as considered at the time 
of that decision.

Based on the foregoing, the Board has determined that the RO did 
not commit clear and unmistakable error in the April 1999 rating 
decision.  The decision was reasonably supported by the evidence 
of record and correctly applied the laws and regulations then in 
effect.  Accordingly, the Board concludes that the decision made 
was not clearly and unmistakably erroneous, and revision or 
reversal is not warranted.


ORDER

The April 1999 rating decision was not clearly and unmistakably 
erroneous, and the appeal is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


